Case 2:18-cv-06725-DMG-JPR Document 47-1
                                    24-1 Filed 08/23/19
                                               10/17/18 Page 1
                                                             2 of 24
                                                                  25 Page ID #:502
                                                                             #:259

     Case 2:17-cv-08442-ODW-AGR Document 1 Filed 11/20/17 Page 1 of 7 Page ID #:1

            Andrew Delahunt, Esq. (SBN 285512)
        1   Law Office of Andrew Delahunt
        2   1801 Century Park East, 24th Floor
            Los Angeles, CA 90067
        3   Tel: (310) 351-7332
            Fax: (310) 652-1501
        4   delahuntlaw@gmail.com
        5
            Nate Kleinman, Esq. (to be admitted pro hac vice)
        6   The McCulloch Law Firm, PLLC
            501 Fifth Avenue, Suite 1809
        7   New York, NY 10017
            Telephone: (212) 355-6050
        8   Fax: (206) 219-6358
            nate@mccullochiplaw.com
        9
       10   Attorneys for Plaintiff

       11                              UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
       12
       13
             ESTEVAN ORIOL,                                     Civil Case No.
       14
                Plaintiff,
       15                                                       COMPLAINT
                v.
       16                                                       JURY TRIAL DEMANDED
       17    LAUREN MOSHI, LLC; LAUREN
             MOSHI; and JOHN DOES 1-10,
       18
                Defendants.
       19
       20

       21
                                                      COMPLAINT
       22
                     Plaintiff ESTEVAN ORIOL (“Plaintiff”), by and through undersigned counsel and
       23
            pursuant to the applicable Federal Rules of Civil Procedure and the Local Rules of this Court,
       24
       25   hereby demands a trial by jury of all claims and issues so triable, and, as and for his Complaint for

       26
       27
       28


            PLAINTIFF’S COMPLAINT
Case 2:18-cv-06725-DMG-JPR Document 47-1
                                    24-1 Filed 08/23/19
                                               10/17/18 Page 2
                                                             3 of 24
                                                                  25 Page ID #:503
                                                                             #:260

     Case 2:17-cv-08442-ODW-AGR Document 1 Filed 11/20/17 Page 2 of 7 Page ID #:2



            copyright infringement against Defendants LAUREN MOSHI, LLC; LAUREN MOSHI; and
        1
        2   JOHN DOES 1-10 (collectively “Defendants”) hereby asserts and alleges as follows:

        3                                      NATURE OF THE ACTION

        4             1.    This is an action for copyright infringement and related claims brought against
        5
            Defendants for unauthorized and infringing uses of Plaintiff’s copyrighted photograph.
        6
                      2.    Plaintiff seeks damages and other relief related to Defendants’ reckless and willful
        7
            infringements of Plaintiff’s copyrights in the original photographic work identified herein that is
        8
            the subject of this action.
        9

       10                                                 PARTIES

       11             3.    Plaintiff is a renowned professional photographer who makes his living by taking
       12   photographs and selling his own apparel featuring his original photographic works.
       13
                      4.    Plaintiff is a resident of Los Angeles, California.
       14
                      5.    Plaintiff created and owns the copyrights to the photographic work at issue in this
       15
            action.
       16
       17             6.    Upon information and belief, Defendant Lauren Moshi, LLC (“LM”) is a national

       18   clothing wholesaler and retailer, with its flagship store located at 107/109 N. Robertson Boulevard,

       19   West Hollywood, California 90048.
       20             7.    Upon information and belief, Defendant Lauren Moshi (“Moshi”) (together with
       21
            “LM” as “Moshi Defendants”) is the founder and owner of LM and the individual responsible for
       22
            creating the infringing design at issue in this action.
       23
                      8.    Upon information and belief, Moshi has complete control over LM and is
       24
       25   personally responsible for creating and distributing all LM designs and apparel at issue in this

       26   action.

       27             9.    Upon information and belief, Defendants JOHN DOES 1-10 (“Retail Defendants”)
       28
            are the currently known but unascertained retailers and resellers to which/whom the Moshi

            PLAINTIFF’S COMPLAINT                            -2-
Case 2:18-cv-06725-DMG-JPR Document 47-1
                                    24-1 Filed 08/23/19
                                               10/17/18 Page 3
                                                             4 of 24
                                                                  25 Page ID #:504
                                                                             #:261

     Case 2:17-cv-08442-ODW-AGR Document 1 Filed 11/20/17 Page 3 of 7 Page ID #:3



            Defendants supplied the infringing products and apparel identified herein that are the subject of
        1
        2   this action.

        3           10.    Upon information and belief, the Retail Defendants infringed upon Plaintiff’s

        4   copyrights by displaying, offering for sale, and/or selling the infringing apparel products at issue
        5
            here that were supplied to them by the Moshi Defendants.
        6
        7                                    JURISDICTION AND VENUE

        8           11.    Jurisdiction for Plaintiff’s claims lies with the United States District Court for the
        9
            Central District of California pursuant to the Copyright Act of 1976, 17 U.S.C. §§ 101, et seq., 28
       10
            U.S.C. § 1331 (conferring original jurisdiction “of all civil actions arising under the Constitution,
       11
            laws, or treaties of the United States”), and 28 U.S.C. § 1338(a) (conferring original jurisdiction
       12
            over claims arising under any act of Congress related to copyrights).
       13

       14           12.    Venue is proper in this Court under 28 U.S.C. § 1400(a) because Defendant LM

       15   may be found in this District.
       16           13.    This Court has personal jurisdiction over Defendants because, upon information
       17
            and belief, they conduct substantial and ongoing business in the State of California and in this
       18
            District; can be found in this District; and infringed Plaintiff’s copyrights in California and this
       19
            District.
       20
       21                                     FACTUAL ALLEGATIONS

       22           14.    Plaintiff is the author and copyright owner of the iconic photograph entitled “LA

       23   Fingers” (hereinafter the “Photograph”), which is attached as Exhibit 1.
       24           15.    Plaintiff registered his copyright in the Photograph at issue with the United States
       25
            Copyright Office prior to the infringements alleged herein.
       26
                    16.    The Moshi Defendants distributed and sold multiple clothing items (the “Infringing
       27
            Shirts”) that prominently feature an unauthorized copy and/or derivative of Plaintiff’s Photograph.
       28

            PLAINTIFF’S COMPLAINT                           -3-
Case 2:18-cv-06725-DMG-JPR Document 47-1
                                    24-1 Filed 08/23/19
                                               10/17/18 Page 4
                                                             5 of 24
                                                                  25 Page ID #:505
                                                                             #:262

     Case 2:17-cv-08442-ODW-AGR Document 1 Filed 11/20/17 Page 4 of 7 Page ID #:4



                     17.    The Moshi Defendants distributed inventory to other retailers for sale.
        1
        2            18.    True and correct screen captures of photographs of the Infringing Shirts, as offered

        3   for sale at LM’s website (www.laurenmoshi.com), are attached hereto as Exhibit 2.

        4            19.    The Moshi Defendants displayed, offered for sale, and sold the Infringing Shirts, in
        5
            multiple shirt styles, on its website, social media pages and store locations, including but not
        6
            limited to the Retail Defendants, and profited from such unauthorized use of Plaintiff’s
        7
            Photograph.
        8
                     20.    The LM website claims “Lauren Moshi creates unique pieces that are meticulously
        9

       10   crafted in limited quantities. Every very mark, every line on every piece is hand drawn by Lauren.

       11   Each garment is an original piece of artwork.” (https://www.laurenmoshi.com/pages/about-lauren-
       12   moshi)
       13
                     21.    Upon information and belief, the Infringing Shirts are nothing more than an
       14
            unauthorized derivative of Plaintiff’s Photograph that Moshi created using a standard and readily
       15
            available digital editing filter.
       16
       17            22.    Nevertheless, Moshi falsely signed her name to the work, falsely claiming to the

       18   public that it she is the original author and creator.

       19            23.    The unauthorized derivative design also was used to create a store-front poster for
       20   the LM flagship store in Los Angeles.
       21
                     24.    On or about July 21, 2017 and August 10, 2017, Plaintiff, through counsel sent a
       22
            cease and desist letter via First Class Mail and E-mail, respectively, demanding that LM
       23
            immediately stop selling and remove from its stores the Infringing Shirts or any other apparel items
       24
       25   (and all styles) that feature the infringing design, and place all such products under quarantine.

       26            25.    The Retail Defendants are unascertained stores and retailers who received the

       27   Infringing Shirts from the Moshi Defendants and, upon information and belief, displayed and
       28
            offered for sale and sold the Infringing Shirts to the public.

            PLAINTIFF’S COMPLAINT                             -4-
Case 2:18-cv-06725-DMG-JPR Document 47-1
                                    24-1 Filed 08/23/19
                                               10/17/18 Page 5
                                                             6 of 24
                                                                  25 Page ID #:506
                                                                             #:263

     Case 2:17-cv-08442-ODW-AGR Document 1 Filed 11/20/17 Page 5 of 7 Page ID #:5



        1
                                                   COUNT I
        2
                                          COPYRIGHT INFRINGEMENT
        3                          (DIRECT, VICARIOUS, and/or CONTRIBUTORY)

        4             26.   Plaintiff repeats and re-alleges each allegation set forth above as if set forth fully
        5   herein.
        6
                      27.   Plaintiff is the author and registered copyright owner of the Photograph.
        7
                      28.   The Moshi Defendants copied, reproduced, printed, displayed, offered for sale, and
        8
            sold products that featured unlicensed derivative copies of Plaintiff’s Photograph.
        9

       10             29.   The Moshi Defendants’ infringements were willful and/or reckless, particularly

       11   with respect to any sales of the Infringing Shirts after receiving notice from Plaintiff.

       12             30.   By copying, distributing, displaying, publishing, and otherwise exploiting
       13   Plaintiff’s copyrighted work, the Moshi Defendants infringed Plaintiff’s copyrights in the
       14
            Photograph and caused Plaintiff significant injuries, damages, and losses in amounts to be
       15
            determined at trial.
       16
                      31.   Upon information and belief, the Retail Defendants infringed upon Plaintiff’s
       17
       18   copyrights by displaying, offering for sale, and/or selling the infringing apparel products at issue

       19   here that were supplied to them by the Moshi Defendants.

       20             32.   Through their actions, the Moshi Defendants materially contributed to, facilitated,
       21
            induced, or otherwise is responsible for the directly infringing acts carried out by the Retail
       22
            Defendants, including by providing them inventory featuring infringing copies of Plaintiff’s
       23
            Photograph.
       24
                      33.   Plaintiff seeks all damages recoverable under the Copyright Act, including
       25

       26   statutory or actual damages, including Defendants’ profit attributable to the infringements, and

       27   damages suffered as a result of the lack of compensation, credit, and attribution from any
       28   diminution in the value of Plaintiff’s copyrighted work.

            PLAINTIFF’S COMPLAINT                            -5-
Case 2:18-cv-06725-DMG-JPR Document 47-1
                                    24-1 Filed 08/23/19
                                               10/17/18 Page 6
                                                             7 of 24
                                                                  25 Page ID #:507
                                                                             #:264

     Case 2:17-cv-08442-ODW-AGR Document 1 Filed 11/20/17 Page 6 of 7 Page ID #:6



                    34.     Plaintiff also seeks all attorneys’ fees and any other costs incurred in pursuing and
        1
        2   litigating this matter.

        3           WHEREFORE, Plaintiff respectfully prays for judgment on his behalf and for the

        4   following relief:
        5
                    1.      A trial by jury of all claims and issues so triable;
        6
                    2.      A preliminary and permanent injunction against Defendants from copying,
        7
            displaying, distributing, advertising, promoting, and/or exploiting in any manner the copyrighted
        8
            work identified herein, and requiring Defendants to deliver to the Court for destruction or other
        9

       10   appropriate disposition all relevant materials, including digital files of Plaintiff’s photograph and

       11   all copies of the infringing materials described in this complaint that are in the control or possession
       12   or custody of Defendants;
       13
                    3.      All allowable damages under the Copyright Act, including, but not limited to,
       14
            statutory or actual damages, including damages incurred as a result of Plaintiff’s loss of licensing
       15
            revenue and Defendants’ profits attributable to infringements, and damages suffered as a result of
       16
       17   the lack of credit and attribution;

       18           4.      Plaintiff’s full costs, including litigation expenses, expert witness fees, interest, and

       19   any other amounts authorized under law, and attorneys’ fees incurred in pursuing and litigating
       20   this matter;
       21
                    5.      Any other relief authorized by law, including punitive and/or exemplary damages;
       22
            and
       23
                    6.      For such other and further relief as the Court deems just and proper.
       24
       25

       26
       27
       28

            PLAINTIFF’S COMPLAINT                             -6-
Case 2:18-cv-06725-DMG-JPR Document 47-1
                                    24-1 Filed 08/23/19
                                               10/17/18 Page 7
                                                             8 of 24
                                                                  25 Page ID #:508
                                                                             #:265

     Case 2:17-cv-08442-ODW-AGR Document 1 Filed 11/20/17 Page 7 of 7 Page ID #:7



            Dated: November 20, 2017
        1                                    Respectfully submitted,
        2
                                             /s/ Nathaniel Kleinman
        3                                    Nathaniel Kleinman (to be admitted pro hac vice)
                                             The McCulloch Law Firm, PLLC
        4                                    501 Fifth Avenue, Suite 1809
                                             New York, New York 10017
        5
                                             Tel: (212) 355-6050
        6                                    nate@mccullochiplaw.com

        7                                    -and-

        8                                    Andrew Delahunt, Esq. (SBN 285512)
                                             Law Office of Andrew Delahunt
        9
                                             1801 Century Park East, 24th Floor
       10                                    Los Angeles, CA 90067
                                             Tel: (310) 351-7332
       11                                    Fax: (310) 652-1501
                                             delahuntlaw@gmail.com
       12
                                             Attorneys for Plaintiff
       13

       14
       15

       16
       17
       18

       19

       20
       21
       22
       23
       24
       25

       26
       27
       28

            PLAINTIFF’S COMPLAINT              -7-
Case 2:18-cv-06725-DMG-JPR Document 47-1
                                    24-1 Filed 08/23/19
                                               10/17/18 Page 8
                                                             9 of 24
                                                                  25 Page ID #:509
                                                                             #:266

    Case 2:17-cv-08442-ODW-AGR Document 1-1 Filed 11/20/17 Page 1 of 3 Page ID #:8




                                  EXHIBIT 1
Case
  Case
     2:18-cv-06725-DMG-JPR
       2:18-cv-06725-DMG-JPRDocument
                              Document
                                     47-1
                                       24-1Filed
                                              Filed
                                                  08/23/19
                                                    10/17/18Page
                                                              Page
                                                                 9 of
                                                                   1024
                                                                      of 25
                                                                         Page
                                                                            Page
                                                                              ID #:510
                                                                                  ID
                                      #:267
    Case 2:17-cv-08442-ODW-AGR Document 1-1 Filed 11/20/17 Page 2 of 3 Page ID #:9



                           Estevan Oriol’s Photograph LA Hands
Case 2:18-cv-06725-DMG-JPR Document 47-1
                                    24-1 Filed 08/23/19
                                               10/17/18 Page 10
                                                             11 of 24
                                                                   25 Page ID
                                  #:268
                                  #:511
  Case 2:17-cv-08442-ODW-AGR Document 1-1 Filed 11/20/17 Page 3 of 3 Page ID #:10



                                   Pixel Graphic
Case 2:18-cv-06725-DMG-JPR Document 47-1
                                    24-1 Filed 08/23/19
                                               10/17/18 Page 11
                                                             12 of 24
                                                                   25 Page ID
                                  #:269
                                  #:512
 Case 2:17-cv-08442-ODW-AGR Document 1-2 Filed 11/20/17 Page 1 of 10 Page ID #:11




                                EXHIBIT 2
Case 2:18-cv-06725-DMG-JPR Document 47-1
                                    24-1 Filed 08/23/19
                                               10/17/18 Page 12
                                                             13 of 24
                                                                   25 Page ID
                                  #:270
                                  #:513
 Case 2:17-cv-08442-ODW-AGR Document 1-2 Filed 11/20/17 Page 2 of 10 Page ID #:12



                                Infringing Products
Case 2:18-cv-06725-DMG-JPR Document 47-1
                                    24-1 Filed 08/23/19
                                               10/17/18 Page 13
                                                             14 of 24
                                                                   25 Page ID
                                  #:271
                                  #:514
 Case 2:17-cv-08442-ODW-AGR Document 1-2 Filed 11/20/17 Page 3 of 10 Page ID #:13
Case 2:18-cv-06725-DMG-JPR Document 47-1
                                    24-1 Filed 08/23/19
                                               10/17/18 Page 14
                                                             15 of 24
                                                                   25 Page ID
                                  #:272
                                  #:515
 Case 2:17-cv-08442-ODW-AGR Document 1-2 Filed 11/20/17 Page 4 of 10 Page ID #:14
Case 2:18-cv-06725-DMG-JPR Document 47-1
                                    24-1 Filed 08/23/19
                                               10/17/18 Page 15
                                                             16 of 24
                                                                   25 Page ID
                                  #:273
                                  #:516
 Case 2:17-cv-08442-ODW-AGR Document 1-2 Filed 11/20/17 Page 5 of 10 Page ID #:15
Case 2:18-cv-06725-DMG-JPR Document 47-1
                                    24-1 Filed 08/23/19
                                               10/17/18 Page 16
                                                             17 of 24
                                                                   25 Page ID
                                  #:274
                                  #:517
 Case 2:17-cv-08442-ODW-AGR Document 1-2 Filed 11/20/17 Page 6 of 10 Page ID #:16
Case 2:18-cv-06725-DMG-JPR Document 47-1
                                    24-1 Filed 08/23/19
                                               10/17/18 Page 17
                                                             18 of 24
                                                                   25 Page ID
                                  #:275
                                  #:518
 Case 2:17-cv-08442-ODW-AGR Document 1-2 Filed 11/20/17 Page 7 of 10 Page ID #:17
Case 2:18-cv-06725-DMG-JPR Document 47-1
                                    24-1 Filed 08/23/19
                                               10/17/18 Page 18
                                                             19 of 24
                                                                   25 Page ID
                                  #:276
                                  #:519
 Case 2:17-cv-08442-ODW-AGR Document 1-2 Filed 11/20/17 Page 8 of 10 Page ID #:18
Case 2:18-cv-06725-DMG-JPR Document 47-1
                                    24-1 Filed 08/23/19
                                               10/17/18 Page 19
                                                             20 of 24
                                                                   25 Page ID
                                  #:277
                                  #:520
 Case 2:17-cv-08442-ODW-AGR Document 1-2 Filed 11/20/17 Page 9 of 10 Page ID #:19
Case 2:18-cv-06725-DMG-JPR Document 47-1
                                    24-1 Filed 08/23/19
                                               10/17/18 Page 20
                                                             21 of 24
                                                                   25 Page ID
                                  #:278
                                  #:521
10/9/2018                                   CM/ECF
            Case 2:18-cv-06725-DMG-JPR Document    - California
                                                24-1
                                                47-1       FiledCentral District
                                                                    10/17/18
                                                                    08/23/19     Page 21
                                                                                      22 of 24
                                                                                            25 Page ID
                                               #:279 ACCO,(AGRx),CLOSED,DISCOVERY,MANADR
                                               #:522

                            UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF CALIFORNIA (Western Division - Los Angeles)
                    CIVIL DOCKET FOR CASE #: 2:17-cv-08442-ODW-AGR


 Estevan Oriol v. Lauren Moshi LLC et al                                              Date Filed: 11/20/2017
 Assigned to: Judge Otis D. Wright, II                                                Date Terminated: 02/22/2018
 Referred to: Magistrate Judge Alicia G. Rosenberg                                    Jury Demand: Plaintiff
 Cause: 17:101 Copyright Infringement                                                 Nature of Suit: 820 Copyright
                                                                                      Jurisdiction: Federal Question
 Plaintiff
 Estevan Oriol                                                          represented by Nathaniel Kleinman
                                                                                       The McCulloch Law Firm PLLC
                                                                                       501 Fifth Avenue Suite 1809
                                                                                       New York, NY 10017
                                                                                       212-355-6050
                                                                                       Fax: 206-219-6358
                                                                                       Email: nate@mccullochiplaw.com
                                                                                       LEAD ATTORNEY
                                                                                       PRO HAC VICE
                                                                                       ATTORNEY TO BE NOTICED

                                                                                      Andrew Delahunt
                                                                                      Law Ofﬁces of Andrew Delahunt
                                                                                      1801 Century Park East 24th Floor
                                                                                      Los Angeles, CA 90067
                                                                                      310-351-7332
                                                                                      Fax: 310-652-1501
                                                                                      Email: delahuntlaw@gmail.com
                                                                                      ATTORNEY TO BE NOTICED


 V.
 Defendant
 Lauren Moshi LLC                                                       represented by Andrew V Jablon
                                                                                       Resch Polster and Berger LLP
                                                                                       1840 Century Park East 17th Floor
                                                                                       Los Angeles, CA 90067
                                                                                       310-277-8300
                                                                                       Fax: 310-552-3209
                                                                                       Email: ajablon@rpblaw.com
                                                                                       ATTORNEY TO BE NOTICED
 Defendant
 Lauren Moshi                                                           represented by Andrew V Jablon
                                                                                       (See above for address)
                                                                                       ATTORNEY TO BE NOTICED
 Defendant

https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?2549119253977-L_1_0-1                                                      1/4
10/9/2018                             CM/ECF
      Case 2:18-cv-06725-DMG-JPR Document    - California
                                          24-1
                                          47-1       FiledCentral District
                                                              10/17/18
                                                              08/23/19     Page 22
                                                                                23 of 24
                                                                                      25 Page ID
 John Does                               #:280
                                         #:523
 1-10


  Date Filed               #    Docket Text
  11/20/2017               1 COMPLAINT Receipt No: 0973-20852332 - Fee: $400, ﬁled by Plaintiff Estevan Oriol.
                             (Attachments: # 1 Exhibit 1 - Oriol Photo, # 2 Exhibit 2 - Proof of Use) (Attorney Andrew
                             Delahunt added to party Estevan Oriol(pty:pla))(Delahunt, Andrew) (Entered: 11/20/2017)
  11/20/2017               2 APPLICATION of Non-Resident Attorney Nathaniel A. Kleinman to Appear Pro Hac Vice
                             on behalf of Plaintiff Estevan Oriol (Pro Hac Vice Fee - Fee Paid, Receipt No. 0973-
                             20852427) ﬁled by Plaintiff Estevan Oriol. (Attachments: # 1 Certiﬁcat e of Good
                             Standing, # 2 Proposed Order) (Attorney Nathaniel Kleinman added to party Estevan
                             Oriol(pty:pla)) (Kleinman, Nathaniel) (Entered: 11/20/2017)
  11/20/2017               3 CIVIL COVER SHEET ﬁled by Plaintiff Estevan Oriol. (Delahunt, Andrew) (Entered:
                             11/20/2017)
  11/20/2017               4 Request for Clerk to Issue Summons on Complaint (Attorney Civil Case Opening) 1 ﬁled
                             by Plaintiff Estevan Oriol. (Delahunt, Andrew) (Entered: 11/20/2017)
  11/20/2017               5 Request for Clerk to Issue Summons on Complaint (Attorney Civil Case Opening) 1 ﬁled
                             by Plaintiff Estevan Oriol. (Delahunt, Andrew) (Entered: 11/20/2017)
  11/20/2017               6 CERTIFICATE of Interested Parties ﬁled by Plaintiff Estevan Oriol, (Delahunt, Andrew)
                             (Entered: 11/20/2017)
  11/20/2017               7 REPORT ON THE FILING OF AN ACTION regarding a copyright (Initial Notiﬁcation)
                             ﬁled by Estevan Oriol. (Delahunt, Andrew) (Entered: 11/20/2017)
  11/21/2017               8 NOTICE OF ASSIGNMENT to District Judge Otis D. Wright, II and Magistrate Judge
                             Alicia G. Rosenberg. (jtil) (Entered: 11/21/2017)
  11/21/2017               9 NOTICE TO PARTIES OF COURT-DIRECTED ADR PROGRAM ﬁled. (jtil) (Entered:
                             11/21/2017)
  11/22/2017             10 21 DAY Summons Issued re Complaint (Attorney Civil Case Opening) 1 as to Defendants
                            Lauren Moshi LLC and Lauren Moshi. (Attachments: # 1 LMoshi) (jtil) (Entered:
                            11/22/2017)
  11/22/2017             11 MINUTE ORDER IN CHAMBERS by Judge Otis D Wright, II: This action has been
                            assigned to the calendar of Judge Otis D. Wright II. Counsel are STRONGLY encouraged
                            to review the Central Districts website for additional information. (SEE DOCUMENT
                            FOR SPECIFIC FILING REQUIREMENTS AND INFORMATION; PLEASE refer to
                            Local Rule 79-5 for the submission of CIVIL ONLY SEALED DOCUMENTS.
                            CRIMINAL SEALED DOCUMENTS will remain the same. all proposed sealed
                            documents must be submitted via e-mail to the Judges Chambers email address,
                            EXCLUDING those submitted by pro se parties and IN CAMERA ﬁlings, which shall
                            continue to comply with Local Rule 79-5.1. Please refer to the Judges procedures and
                            schedules for detailed instructions for submission of sealed documents. (lc) (Entered:
                            11/22/2017)
  11/22/2017             12 ORDER GRANTING APPLICATION of Non-Resident Attorney Nathaniel A. Kleinman
                            to Appear Pro Hac Vice on behalf of Plaintiff Estevan Oriol and designating ANdrew
                            Delahunt as local counsel 2 by Judge Otis D. Wright, II (lc) (Entered: 11/22/2017)
  12/04/2017             13 NOTICE AND ACKNOWLEDGMENT OF SERVICE of Summons and Complaint
                            returned Executed ﬁled by Plaintiff Estevan Oriol, upon Defendant Lauren Moshi LLC
https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?2549119253977-L_1_0-1                                                    2/4
10/9/2018   Case 2:18-cv-06725-DMG-JPR Document     CM/ECF - California
                                                          24-1
                                                          47-1     FiledCentral District
                                                                            10/17/18
                                                                            08/23/19     Page 23
                                                                                              24 of 24
                                                                                                    25 Page ID
                         acknowledgment sent by Plaintiff on 11/28/2017, answer due 12/19/2017; Lauren Moshi
                                                       #:281
                                                       #:524
                         acknowledgment sent by Plaintiff on 11/28/2017, answer due 12/19/2017.
                         Acknowledgment of Service signed by Michael Baum, Attorney. (Kleinman, Nathaniel)
                         (Entered: 12/04/2017)
  12/07/2017             14 STIPULATION for Extension of Time to File Answer to January 19, 2018 re Complaint
                            (Attorney Civil Case Opening) 1 ﬁled by Defendants Lauren Moshi LLC, Lauren Moshi.
                            (Attachments: # 1 Proposed Order)(Attorney Andrew V Jablon added to party Lauren
                            Moshi LLC(pty:dft), Attorney Andrew V Jablon added to party Lauren Moshi(pty:dft))
                            (Jablon, Andrew) (Entered: 12/07/2017)
  12/07/2017             15 ORDER RE STIPULATION TO EXTEND DEFENDANTS TIME TO RESPOND TO
                            INITIAL COMPLAINT FROM DECEMBER 19, 2017 TO JANUARY 19, 2018 14 by
                            Judge Otis D. Wright, II (lc) (Entered: 12/07/2017)
  01/16/2018             16 Second STIPULATION for Extension of Time to File Answer to February 20, 2018 re
                            Complaint (Attorney Civil Case Opening) 1 ﬁled by Defendants Lauren Moshi LLC,
                            Lauren Moshi. (Attachments: # 1 Proposed Order)(Jablon, Andrew) (Entered: 01/16/2018)
  01/16/2018             17 ORDER RE STIPULATION EXTENDS LAUREN MOSHI, LLC AND LAUREN
                            MOSHI'S TIME TO RESPOND TO INITIAL COMPLAINT TO FEBRUARY 20, 2018
                            16 by Judge Otis D. Wright, II (lc) (Entered: 01/16/2018)
  02/19/2018             18 NOTICE of Voluntary Dismissal ﬁled by Plaintiff Estevan Oriol. (Kleinman, Nathaniel)
                            (Entered: 02/19/2018)
  02/22/2018             19 ORDER GRANTING DISMISSAL OF THE ENTIRE ACTION 18 by Judge Otis D.
                            Wright, II that: (1) The entire action and all claims asserted therein are hereby
                            DISMISSED without prejudice; and (2) All dates and deadlines in this action are vacated
                            and taken off calendar. (Made JS-6. Case Terminated.) (jp) (Entered: 02/22/2018)
  02/22/2018             20 REPORT ON THE DETERMINATION OF AN ACTION Regarding a Copyright.
                            (Closing). (Attachments: # 1 Order Granting Dismissal) (jp) (Entered: 02/22/2018)
  02/26/2018             21 NOTICE Re: Dismissal ﬁled by Plaintiff Estevan Oriol. (Kleinman, Nathaniel) (Entered:
                            02/26/2018)
  02/28/2018             22 NOTICE TO FILER OF DEFICIENCIES in Electronically Filed Documents RE: Notice
                            (Other) 21 . The following error(s) was/were found: Proposed Document was not
                            submitted as separate attachment. Other error(s) with document(s): Missing proposed order
                            which should have been submitted as a separate attachment.. In response to this notice, the
                            Court may: (1) order an amended or correct document to be ﬁled; (2) order the document
                            stricken; or (3) take other action as the Court deems appropriate. You need not take any
                            action in response to this notice unless and until the Court directs you to do so. (lc)
                            (Entered: 02/28/2018)



                                                              PACER Service Center
                                                                  Transaction Receipt
                                                                        10/09/2018 15:14:18
                                       PACER                                         Client
                                                       MikhaBortzgE:4499752:0
                                       Login:                                        Code:
                                                                                               2:17-cv-08442-ODW-
                                                                                     Search
                                       Description: Docket Report                              AGR End date:
                                                                                     Criteria:
                                                                                               10/9/2018
                                       Billable        3                             Cost:    0.30
https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?2549119253977-L_1_0-1                                                 3/4
10/9/2018                                   CM/ECF
            Case 2:18-cv-06725-DMG-JPR Document    - California
                                                24-1
                                                47-1       FiledCentral District
                                                                    10/17/18
                                                                    08/23/19     Page 24
                                                                                      25 of 24
                                                                                            25 Page ID
                            Pages:             #:282
                                               #:525




https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?2549119253977-L_1_0-1                                    4/4
